        Case 1:05-cv-01048-UNA Document 494 Filed 04/30/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA


     IN RE:                             Misc. No. 08-0442 (TFH)

     GUANTANAMO BAY                     Civil Action No. 05-cv-1048 (RCL)
     DETAINEE LITIGATION



                                     NOTICE OF APPEARANCE
Undersigned counsel respectfully files this Motion to Practice and Notice of Entry of Appearance on

behalf of Abdulsalam al-Hela, pursuant to Local Civil Rule 83.2(g) and Local Civil Rule 83.6(a).

Counsel is a member in good standing of the Bar of the State of Louisiana. Counsel’s Louisiana Bar

Number is 14444. Counsel hereby certifies that Petitioner in this case is indigent and counsel is

providing representation pro bono, without compensation.




________________________________________

Dated: 2020.04.30
